Title: John Adams to Abigail Adams, 20 February 1797
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phila. Feb. 20. 1797
          
          just rcd yrs of 8. 9. 13th. return sister Peabodys lovely Letter. John’s is gone to the P.— I could not withhold it.
          All thoughts of building a Barn or Coach house I must lay aside for this Year— I cant bear the thought of it.— My head and hands are so full—and Expences so great.
          in March I will send Provision for Taxes, Haydens Note &c
          French may break up the 4 Acres if he will. Brisler will ship the Clover seed this Week, in Captn Gardiner consigned to Mr Smith. French may have the Place for two Years, if he will.
          Mr Malcom arrived here last night and Acts this Morning as my private Secretary.
          inclosed is Mrs Washingtons Answer to yr Letter.
          I believe it best you should Stay till October—but if that is the final Plan I will be with you in June— But you must keep all these Things Secret. The foundation is not yet laid when it is I can set up my Plan.— It is not yet known what Congress will do about house & furniture— When it is, I shall settle my Arrangments.
          Johns Letter, tho in familiar confidence to a Mother is the most beautiful Thing I ever read.
          Oh Thomas I wish I had thy droll face at my fireside. I must have him home. Charles is doing Charmingly. Gets more than he Spends without my help.
          
            J. A
          
        